No

Wo

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 1 of 10

_ Rec'd & Filed
Lewis County Superior Court

WIN 17 9-2
JUIN Ft 4ual

IN THE SUPERIOR COURT FOR THE STATE OF WASHINGTON
IN AND FOR THE COUNTY OF LEWIS

BEATRIZ ALCANTAR, Individually and as
Personal Representative of the ESTATE OF e —— =
JOSHUA FLORES, and JOSHUA FLORES, caen21 2 0032521
deceased.
PLAINTIFFS’ COMPLAINT
Plaintiffs, FOR DAMAGES

Mi.

CITY OF CENTRALIA, WASHINGTON, and
OFFICERS FREDERICK J. MERCER, AARON
M. MILLER, & RUBEN Z. RAMIREZ, in their
individual and official capacities,

Defendants.

 

 

 

 

I. NATURE OF ACTION
1.1 This is an action for violations of 42 U.S.C. § 1983 for violations of Plaintiff Joshua
Flores’ Fourth Amendment rights to be free from excessive force and unreasonable seizure and
violations of Plaintiffs’ Fourteenth Amendment substantive and due process rights and violations of
related Washington state laws.
II. PARTIES
2.1 Beatriz Alcantar is the biological mother of Decedent Joshua Flores and the Personal

Representative of his estate. Alcantar is a resident of Las Vegas, Nevada; she has designated the

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 1 of 10 ATTORNEY AT LAW
- 705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 2 of 10

Law Offices of Vonda Sargent and Susan Mindenbergs as attorneys of record for the estate of Joshua
Flores pursuant to RCW 11.36.010.

2.2 At the time of his death Joshua Flores lived in Centralia, Washington.

2.3. The City of Centralia is a municipal corporation located in Lewis County,
Washington. The Centralia Police Department is a department of the City of Centralia, Washington.

2.4 Officers Frederick J. Mercer, Aaron M. Miller, and Ruben Z. Ramirez are Centralia
Police Department officers acting within the scope of their employment.

2.5 Officers Frederick J. Mercer, Aaron M. Miller, and Ruben Z. Ramirez were acting
under color of law in their individual and official capacities on June 18, 2019, when Officer Mercer
shot and killed Joshua Flores and Officers Miller and Ramirez took no action to de-escalate the
incident or to use less than lethal force weapons,

WW. JURISDICTION AND VENUE

3.1 This action arises from the unreasonable seizure, excessive force, and homicide of
Joshua Flores committed by Centralia Police Department officers. The incidents giving rise to these
actions occurred in Centralia, Washington.

3.2. Jurisdiction is vested in this Court under RCW 2.08.010 and RCW 49.60.030.

3.3. Lewis County is the proper venue for this action pursuant to RCW 4.12,020.

3.4 On or about April 8, 2021, Plaintiffs filed an Administrative Claim for Damages
pursuant to RCW 4.96.020. More than sixty days have elapsed since the claim was filed with
Defendant City of Centralia.

3.5 The filing of the Administrative Claim for Damages satisfies the notice requirement
to the City of Centralia pursuant to RCW 4,96.020.

IV. BACKGROUND FACTS
4.1 Joshua Flores (hereinafter referred to as “Joshua”) was born August 12, 2000. He

was Latino/Latinx.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 2 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 3 of 10

4.2 All sworn members of the Centralia Police Department are required to complete “a
minimum of 40 hours of continuing de-escalation and mental health training every three years as
provided in WAC 139-11-020 and WAC 139-11-060.” Centralia Police Department Policy Manual,
Policy 203.4(b),

43 All sworn members of the Centralia Police Department are required to “successfully
complete an annual in-service training program on the department use of force and deadly force
policies.” Centralia Police Department Policy Manual, Policy 203.4(c).

4.4 All sworn members of the Centralia Police Department are required to “successfully
complete in-service training on less-than-lethal weapons every two years.” Centralia Police
Department Policy Manual, Policy 203.4(d),

4.5 Centralia Police Department Policy Manual, Policy 427.6 addresses obligations of
officers in de-escalating incidents prior to using force when reasonably safe and feasible. The policy
states “officers should consider that taking no action or passively monitoring the situation may be
the most reasonable response to a mental health crisis.”

4.6 Officers shall only use force that is objectively reasonable, necessary, and
proportionate to the act of bringing a person under control. Centralia Police Department Policy
Manual, Policy 300.3.

4.7 A factor for Centralia police officers to consider when determining the reasonable
force is the individual’s mental state or capacity. Centralia Police Department Policy Manual,
Policy 300.3.2(e).

4.8 The Defendants owed a duty to Joshua Flores, to use de-escalation tactics and
techniques, to follow the provisions of the Centralia Police Department Policy Manual to only use
objectively reasonable force, necessary and proportionate. Defendants are in breach of all such
duties.

4.9 On June 18, 2019, Joshua Flores was experiencing a mental health crisis.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 3 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL; (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 4 of 10

4.10 Joshua had suffered from the mental illness schizophrenia since his diagnosis at the
age of 16.

4.11 Joshua had been taking medication for his mental health condition but had not taken
the medication for several days prior to June 18, 2019.

412 Onorabout May 16, 2019, Centralia Police Department officer(s) transported Joshua
to the hospital because of his erratic behavior and mental health issues. Centralia Police Officer(s)
took Joshua into custody under the Involuntary Treatment Act.

4.13. When Joshua was not taking his medication, he suffered from hallucinations and
delusions.

4.14 Joshua arrived at Logan Street in Centralia sometime in the early morning of June
18, 2019,

4.15 According to the police report, Joshua began beating on the door of a home of
occupants he did not know and had never met in the neighborhood located on Logan Street. He
broke a window in the home but did not enter the home.

4.16 According to the police report, when the occupants of the home yelled at him that
there was a baby present and for him to go away, Joshua went to the residence next door to the home
of people he did not know and had never met. He beat on a garage door with an instrument where
there were four people present.

4.17 According to the police report, several of the occupants of the homes on Logan Street
called 911 to request assistance because of Joshua’s conduct.

4.18 Joshua left the second residence and wandered down the street out of sight of the
occupants of the homes he had been hitting.

4.19 By the time Joshua returmed to the neighborhood a few minutes later, Centralia Police

Department Officers had arrived.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 4 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 5 of 10

4.20 The Centralia Police Officers who arrived on scene were Officers Frederick J.
Mercer, Aaron M. Miller, and Ruben Z. Ramirez. None of the three officers had dashboard or body-
worn cameras,

4.21 Officer Mercer was the first to arrive at the scene.

4,22 Officer Mercer radioed Officer Miller to request that he come to the location where
Officer Mercer had located Joshua walking up the street.

4.23 According to the police report, Officer Ramirez proceeded in his patrol car
attempting to get Joshua’s attention.

4.24 According to the police report, Officer Ramirez radioed Officer Mercer that Joshua
was holding a knife. |

4,25 According to the police report, Officer Ramirez decided not to deploy his K-9
partner.

4.26 Joshua was holding a butter knife in his hand and did not pose an immediate threat
to the safety of officers or others, and he was not attempting to resist arrest or evade arrest by fleeing.

4.27 The shooting occurred at early daylight. The butter knife Joshua held down by his
side could be seen clearly by all three officers.

4.28 Joshua was sweating profusely, breathing heavily, and glassy-eyed exhibiting
symptoms of excited delirium and a mental health crisis.

4,29 By breaching their duty to de-escalate a situation with a person clearly experiencing
excited delirium and a mental health crisis, the three officers caused the situation with Joshua to
escalate.

4.30 According to the police report, when Officer Mercer ordered Joshua to drop the knife,
Joshua responded repeatedly, “Just do it” indicating that Joshua was suicidal.

4.31 All three officers had their service weapons drawn. Officer Mercer drew his gun

with his finger on the trigger when he was more than 35 to 50 feet away from Joshua.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 5 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 6 of 10

4.32 None of the three officers drew their tasers, although all of three of them had tasers
on their non-dominant hip.

4,33 None of the three officers attempted any de-escalation techniques with Joshua.

4.34 There were no civilians present except for one neighbor who was standing a distance
away from Joshua and the officers.

4.35 Officer Mercer shot Joshua in the chest as Joshua approached.

4.36 Officers Miller, Ramirez, and Mercer were all within 10 to 12 feet of Joshua when
Officer Mercer shot Joshua in the chest.

4.37 All three officers had an opportunity to deliberate on reasonable de-escalation
techniques or crisis intervention strategies before Officer Mercer shot and killed Joshua.

4.38 When Officer Mercer shot Joshua in the chest Joshua dropped to his knees then
collapsed on his stomach.

4.39 When Officers Mercer and Ramirez approached Joshua, Joshua said, “I’m sorry.”

4.40 Officer Ramirez handcuffed the mortally wounded Joshua as he laid on his stomach
in the dirt.

441 Officer Miller retrieved gauze from his patrol car and placed it under Joshua at the
wound site.

4.42 Chief of Police Carl Nielson arrived on scene shortly after Officer Mercer shot
Joshua.

4.43 Joshua laid in the dirt face down bleeding from the chest wound while Chief Nielsen
spoke with the officers at the scene.

4.44 Officer Miller began photographing the scene.

4.45 An aid car arrived and took Joshua to the hospital where he died.

446 Officers Ramirez and Mercer left the scene together to the location where the Critical

Incident Investigation Team (CIIT) were conducting interviews.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 6 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 7 of 10

4.47 Aberdeen Police Sergeant Darrin Wallace conducted the Critical Incident
Investigation interview of Officer Frederick J. Mercer on June 24, 2019.

4.48 Officer Ruben Z. Ramirez was present at the Sergeant Wallace interview of Officer
Mercer as Officer Mercer’s “peer support.”

4.49 Sergeant Wallace notified Officer Mercer that the interview was part of a criminal
investigation. Sergeant Wallace told Officer Mercer that he would not be reading Officer Mercer
his “Miranda” rights or his “Garrity” rights.

4.50 During the interview conducted by Sergeant Wallace, Officer Mercer described the
shooting. Officer Mercer said, “this wasn’t a squirrel in a tree getting raped by a dog.”

4.51 Officer Mercer is a taser instructor for Centralia Police Department. Officer Mercer
explained that he did not use his taser because he did not know that he would “trust the taser to
work,”

4,52 Forensic Pathologist Emmanuel Q. Lacsina, M.D. performed the autopsy on Joshua
at the Lewis County Coroner’s office in Chehalis, Washington.

4,53 Dr. Lacsina opined that Joshua died of internal bleeding secondary to a penetrating
gunshot wound to the chest. Dr. Lacsina noted the manner of death is classified as a homicide.

4,54 Joshua was 18 years old when Officer Frederick J. Mercer shot him to death on June
18, 2019,

4.55 The Defendants’ conduct was the proximate cause of the injuries sustained by
Plaintiffs Joshua Flores and Beatriz Alcantar.

V. CAUSES OF ACTION

5.1 Plaintiffs hereby reallege the substance of sections I, IJ, III, and IV and by this
reference incorporates them herein.

5.2 The City of Centralia is liable under 42 U.S.C. § 1983 for depriving Joshua Flores of

his Fourteenth Amendment rights because of its deliberate indifference to Joshua Flores’ severe

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 7 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 8 of 10

safety needs thereby violating his constitutional rights by failing to have an appropriate policy that
could have prevented the violation.

5.3. The City of Centralia’s failure to adopt more specific policies regarding police
interaction with people suffering mental health crises amounted to deliberate indifference to Joshua
Flores’ Fourteenth Amendment rights and renders the City liable under 42 U.S.C. § 1983.

5.4 The City of Centralia’s failure to train and equip law enforcement officers with
specific tools to handle mental health crises amounted to deliberate indifference and violated Joshua
Flores’ Fourteenth Amendment rights and renders the City liable under 42 U.S.C. § 1983.

5.5 The City of Centralia is liable under 42 U.S.C. §1983 for depriving Joshua Flores of
his Fourth Amendment rights to be free from excessive force for failing to have an adequate policy
to prevent Fourth Amendment constitutional violations.

5.6 Defendants Frederick J. Mercer, Aaron M, Miller and Ruben Z. Ramirez were all
acting under color of law when they failed to de-escalate the encounter with Joshua and when Officer
Mercer shot and killed Joshua Flores.

5.7 Defendant Frederick J. Mercer is liable under 42 U.S.C. § 1983 for violating Joshua
Flores’ Fourth Amendment rights to be free of seizure and excessive force when he shot Joshua in
the chest causing him to bleed to death.

5.8 | Defendants Frederick J. Mercer, Aaron M. Miller and Ruben Z. Ramirez are liable
under 42 U.S.C. § 1983 for violating Joshua Flores’ Fourth Amendment rights to be free of seizure
and excessive force when they failed to employ any de-escalation techniques or strategies and
failed to intervene when it was apparent Joshua Flores was experiencing extreme excited delirium
and a mental health crisis.

5.9 Defendant Frederick J. Mercer is liable under 42 U.S.C. § 1983 for violating
Plaintiff Beatriz Alcantar’s Fourteenth Amendment due process interest in a familial relationship

with her son, Joshua Flores.

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 8 of 10 ATTORNEY AT LAW
705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 9 of 10

5.10 The constitutional rights of Joshua Flores and his mother and Personal
Representative Beatriz Alcantar were clearly established at the time of the shooting.

5.11 Defendants are liable for assault and battery against Joshua Flores leading to his
wrongful death.

5.12 Defendants are liable for economic and noneconomic damages for the causing the
wrongful death of Joshua Flores pursuant to RCW 4.20.020.

5.13. Defendants were negligent when they failed to intervene or de-escalate the situation
and failed to employ less than lethal force in the incident with Joshua Flores when his demeanor
and affect made clear he was experiencing a mental health crisis.

VI. RELIEF REQUESTED

6.1 Plaintiffs hereby reallege the substance of sections I, IJ, III, IV, and V and by this
reference incorporates them herein.

WHEREFORE, Plaintiffs respectfully request this Court grant him relief to include:

a. Economic damages;

b. Emotional distress, pain and suffering, and any medical expenses flowing therefrom,
and damages to be proved at trial;

c. Special damages in an amount to be proved at trial;

d. Punitive damages;

e, Plaintiffs’ reasonable attorney fees pursuant to 42 U.S.C. § 1988;

f. Costs of suit as provided by 42 U.S.C. § 1988;

g. Prejudgment interest at the highest lawful rate;

h. Tax consequences; and

i. Such other and further relief as the Court may deem just and equitable.

/

/

/
PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 9 of 10 ATTORNEY AT LAW

705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560; FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:21-cv-05458-BHS Document 1-1 Filed 06/24/21 Page 10 of 10

DATED this 11th day of June 2021.

 

 

By: nd | wh By:

Vonda M. Sargent, WSBA No. 24552 Susan B. Mindenbergs, WSBA No. 20545
Attorney for Plaintiffs Attorney for Plaintiffs

Law Offices of Vonda M. Sargent Law Office of Susan B. Mindenbergs

119 First Avenue South, Suite 500 705 Second Avenue, Suite 1050

Seattle, WA 98104 . Seattle, WA 98104

Telephone: (206) 838-4970 Telephone: (206) 447-1560

Facsimile: (206) 682-3002 Facsimile: (206) 447-1523

Email: sisterlaw@me.com Email: susanmm@msn.com

PLAINTIFFS’ COMPLAINT FOR DAMAGES SUSAN B. MINDENBERGS
Page 10 of 10 ATTORNEY AT LAW

705 SECOND AVENUE, SUITE 1050
SEATTLE, WA 98104
TEL: (206) 447-1560, FAX: (206) 447-1523
SUSANMM@MSN.COM

 

 
